     Case 4:19-cv-04279 Document 1-1 Filed on 10/30/19 in TXSD Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

JEAN PRENTISS,                                   §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §       Civil Action No. 4:19-cv-4279
                                                 §
PHH MORTGAGE CORPORATION,                        §
                                                 §
       Defendant.                                §

                                    INDEX OF EXHIBITS

       In accordance with Southern District of Texas Local Rules, Defendant PHH Mortgage

Corporation (“Defendant”), files the following exhibits in support of its Notice of Removal.

                       Exhibit A     List of Exhibits;

                       Exhibit B     State Court Docket;

                       Exhibit C     All pleadings, process, and orders from the State
                                     Court, including:

                               Exhibit C-1   Plaintiff’s Original Petition, Application for
                                             Injunctive Relief and Request for Disclosures, filed
                                             September 27, 2019;

                               Exhibit C-2   Plaintiff’s Proposed Temporary Restraining Order,
                                             filed September 27, 2019;

                               Exhibit C-3   Civil Process Request Form, filed September 27,
                                             2019;

                               Exhibit C-4   Order Denying Temporary Restraining Order,
                                             entered October 1, 2019;

                               Exhibit C-5   Clerk’s Certificate of Service by Certified Mail,
                                             filed October 28, 2019;

                       Exhibit D     List of Counsel of Record;

                       Exhibit E     Montgomery Central Appraisal District valuation of 16203
                                     Cecilia Cir., Magnolia, TX 77355.
                                                                                         EXHIBIT
INDEX OF EXHIBITS TO DEFENDANT’S
NOTICE OF REMOVAL
                                                                                                A
                                                                                         PAGE 1 OF 2
     Case 4:19-cv-04279 Document 1-1 Filed on 10/30/19 in TXSD Page 2 of 2



                                             Respectfully Submitted,

                                             /s/ Charles R. Curran
                                             J. Garth Fennegan
                                             Texas Bar I.D. 24004642
                                             Southern District No. 22521
                                             gfennegan@settlepou.com
                                             Charles R. Curran
                                             Texas Bar I.D. 24076334
                                             Southern District No. 1241722
                                             ccurran@settlepou.com

                                             SETTLEPOU
                                             3333 Lee Parkway, Eighth Floor
                                             Dallas, Texas 75219
                                             (214) 520-3300
                                             (214) 526-4145 (Facsimile)

                                             ATTORNEYS FOR DEFENDANT

                                   Certificate of Service

      I certify that this document was served in accordance with the Federal Rules of Civil
Procedure on October 30, 2019, by the manner indicated upon the following persons:

Via CM/RRR No. 9414-7266-9904-2155-9165-90
Robert C. Vilt
Kerry Prisock
Vilt & Associates, P.C.
5177 Richmond Avenue, Suite 1142
Houston, Texas 77056


ATTORNEYS FOR PLAINTIFF

                                             /s/ Charles R. Curran
                                             Charles R. Curran




INDEX OF EXHIBITS TO DEFENDANT’S
NOTICE OF REMOVAL                                                                 PAGE 2 OF 2
